42 F.3d 1410
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.In re Edward Larry DODSON Petitioner.
Misc. No. 413.
United States Court of Appeals, Federal Circuit.
Dec. 2, 1994.

Before ARCHER, Chief Judge.

ON PETITION FOR WRIT OF MANDAMUS
ORDER

1
Edward Larry Dodson petitions for a writ of mandamus to direct the United States District Court for the Middle District of Florida to rule on Dodson's pending motions that seek to compel the Department of the Army to comply with the dictates of Dodson v. U.S. Gov't, Dep't of the Army, 988 F.2d 1199 (Fed.Cir.1993).  The Department of the Army opposes.


2
The Army informs us in its response that the district court ruled on Dodson's pending motions on October 28, 1994.  Thus, Dodson may seek review of the issue of whether the district court has complied with this court's mandate during the course of an ordinary appeal.  Moses H. Cone Hospital v. Mercury Constr.  Corp., 460 U.S. 1, 8 n. 6 (1983) (a court of appeals has no occasion to engage in extraordinary review by mandamus when it can exercise the same review by a contemporaneous ordinary appeal).


3
Accordingly,

IT IS ORDERED THAT:

4
Dodson's petition is moot.